EXHIBIT 10.3

 

SERVICE AGREEMENT

 

This SERVICE AGREEMENT (“Agreement”) is made as of April 2, 2015, by and
between:

 

ALTERNATE HEALTH, INC., a corporation formed under the laws of Ontario, Canada,
with its principle place of business as 56 Temperance, Toronto, Ontario, Suite
300, M5H 3V5 (“AHI”), and

 

NEW GLOBAL MedicaL, INC., a corporation formed under the laws of the state of
Wyoming, U.S., with its principal place of business as 109 East 17th Street,
Suite 4207, Cheyenne, Wyoming 82001 (“NGMI”).

 

RECITALS

 

WHEREAS, AHI and its affiliated entities are leaders in providing Information
Technology (“IT”) support and solutions to corporations in the patient
management technology industry and is willing to provide such services, as
defined in this Agreement and the Appendices attached hereto;

 

AND WHEREAS, NGMI wishes to retain AHI to manage and service its patient
management technology needs as set out herein and AHI has agreed to provide such
services (“Services”);

 

NOW THEREFORE, in consideration of the sum as described in Article 3 - Billing,
Fees and Payments, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
mutual undertakings set forth herein, the Parties herby agree as follows:

 

TERMS AND CONDITIONS

 

ARTICLE ONE - TERM.

 

1.1 Term. Term of this Agreement (“Term”) shall commence on the date in which
the Parties sign this Agreement, and the Agreement Term will run for a period of
up to twenty (20) years.

 

1.2 Renewal. The Term of this Agreement shall renew at the end of the current
Term for an additional five (5) years and each successive Term unless NGMI or
AHI send a written notice at least 120 days prior to the end of the initial Term
or each successive Term.

 

ARTICLE TWO – SUBSCRIPTION TO SERVICES.

 

2.1 NGMI agrees to subscribe to the Services of AHI, as set out in the attached
Appendix I and any additional appendices executed herein, (collectively the
“Appendices”) in accordance with the terms and conditions set out and or
referenced, including but not limited to the general terms and conditions and
any and all appendices herein.

 

2.2 NGMI agrees that it will use AHI exclusively as related to servicing its
patient management technology needs during the Term of any IP Development and/or
Licensing Agreement entered into by NGMI with AHI or VIP-Patient, LLC or any
other entity that is affiliated with AHI and/or forms part of the VIP-Patient
group of companies.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
1


--------------------------------------------------------------------------------




   

ARTICLE THREE – BILLING, FEES, AND PAYMENTS.

 

3.1 NGMI agrees to pay to AHI or as AHI may otherwise direct, for the provision
of the Services as set out herein, on a monthly basis, in arrears, a fee equal
to the fully loaded cost to AHI, without any profit component, for providing the
services to NGMI plus a twenty percent (20%) add-on. Monthly payments shall be
accompanied by a statement prepared by AHI reflecting how the costs of services
rendered that month were determined.

 

3.2 In the case of third Party charges (if applicable and as specified in
Appendix II) incurred by AHI in connection with the Services as defined herein,
AHI reserves the right to pass on such charges to NGMI including, if applicable,
the 20% add-on referred to in 3.1 above.

 

3.3 NGMI agrees to pay for all Services as set out above.

 

3.4 If NGMI cancels or delays any requests for Services after the implementation
process begins, but before Services are installed, applied or configured, NGMI
shall be liable for any and all installation charges, removal costs and any
applicable termination fees incurred by AHI, and such costs shall become payable
upon receipt of invoice and in accordance with the provisions as set out in this
Agreement.

 

ARTICLE FOUR – DISPUTE AND DISPUTE RESOLUTION.

 

4.1 NGMI agrees and acknowledges that any disputed portion of any disputed
transaction amount shall be retained by AHI, pending resolution of the disputed
item or amount. In the event of a dispute, the provision of the Services will
not be suspended by AHI; and, only after written notification has been sent, and
then after any and all attempts to cure or resolve the dispute have been
exhausted, will the Parties take the matter to binding arbitration in accordance
with the Rules of the American Arbitration Association.

 

4.2 Disputes arising out of or in connection with this Agreement, each Party
agrees to make all reasonable efforts for amicable resolution of all disputes
arising under this Agreement including, as noted above, binding arbitration.

 

ARTICLE FIVE – SECURITY DEPOSIT.

 

 5.1 AHI agrees and acknowledges that upon implementation of any of the Services
as defined in this Agreement and or as set out in the Appendices, AHI will not
request the right to obtain a security deposit, or request NGMI to agree to pay
a “good faith”, deposit before Services are provided.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
2


--------------------------------------------------------------------------------




  

ARTICLE SIX – INTELLECTUAL PROPERTY.

 

6.1 Any intellectual property which originates from or is developed by a party
to this Agreement shall remain in the exclusive ownership of that Party. Except
for a limited license to use patents, trademarks, copyrights and trade secrets
to the extent necessary for the Parties to use any facilities or equipment
(including but not limited to software) or to receive any Services solely as
provided under this Agreement, no license or patent, copyright, trademark or
trade secret, or other proprietary or intellectual property rights now or
hereafter owned, controlled or licensable by a Party, is granted to either Party
or shall be implied or arise by default.

 

6.2 Neither Party shall have any obligation to defend, indemnify or hold
harmless, or acquire any license or right for the benefit of, or owe any other
obligation or any liability to, the other party based on or arising from any
claim, demand, or proceeding by any third party alleging or asserting that the
use of any circuit, apparatus or system, or the use of any software, or the
performance of any Services or method, or the provision or use of any facilities
by either party under this Agreement, constitutes direct or contributory
infringement, or misuse or misappropriation of any patent, copyright, trademark,
trade secret, or any other proprietary or intellectual property. Notwithstanding
the foregoing, AHI shall indemnify NGMI for any losses or damages arising from
third party claims resulting from AHI failing to comply with its patent,
copyright, trademark and trade secret obligations.

 

ARTICLE SEVEN – RESTRICTIONS ON USE OF SERVICE.

 

7.1 NGMI shall not intentionally use the Service being provided by AHI, or
permit the Service to be used by NGMI for illegal purposes (including illegal
product), or interfere with or disrupt other users of the Services or the
Services as provided.

 

7.2 The Service may be used by NGMI and any legitimate NGMI permitted users
using the VIP-Patient Management System or the CanaCard Patient Management
System software only; including any person having NGMI’s authorized permission
to access the Service.

 

7.3 NGMI is solely responsible for the content of any transmission using the
Service and any other use of the Service, by NGMI or any permitted user(s).

 

ARTICLE EIGHT – TERMINATION OF AGREEMENT.

 

 8.1 During the Term of this Agreement, neither Party may terminate the
Agreement as long as an Intellectual Property Development and/or Licensing
Agreement between AHI, VIP-Patient, LLC or any other entity that is affiliated
with AHI and/or forms part of the VIP-Patient group of companies and NGMI
remains in force; thereafter, either Party may terminate this Agreement with 120
days prior written notice to the other, prior to the end of the Term or each
successive Term of this Agreement. If termination of this agreement is initiated
by NGMI, AHI shall be entitled to withhold and retain any Service Fees generated
and owing up to the end of this Agreement’s Term.

 

8.2 Should this Agreement be terminated at the discretion of AHI without Just
Cause (as defined below), AHI must continue to provide Service to NGMI, upon
NGMI’s request for up to 12 months or until an alternate provider has been
retained by the NGMI. For greater clarity, Just Cause is described in
sub-sections 8.4 A, B & C below.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
3


--------------------------------------------------------------------------------




  

8.3 During the transitional period from AHI to an alternate Information
Technology solutions provider, AHI shall not be required to pay any additional
costs that may be incurred by NGMI as a result of this termination.

 

8.4 AHI may terminate any services herein or any Agreement in its sole
discretion with Just Cause immediately and without further obligation or
liability to NGMI in the event:

 

 

A.

NGMI or any subsidiary or affiliate that is provided the Services under this
Agreement fails to make delivery of patient management services to patients as
required under this Agreement and where such failure of delivery remains
uncorrected for twenty (20) calendar days after written notice from AHI has been
given to NGMI noting an “NGMI Delivery Default”. In the event of an NGMI
Delivery Default, AHI shall have the right to:

 

 

   

 

1. Immediately suspend Service to NGMI, and/or

 

 

   

 

2. Cease providing Services; and/or terminate this Agreement.

 

 

   

 

If this Agreement is terminated due to an NGMI Delivery Default, NGMI shall
remain liable for the payment of all unpaid accrued charges for Services
provided prior to termination;

 

 

   

B.

NGMI uses the Services in any manner that interferes with the operation of the
AHI network or the use of AHI’s network by its permitted end-users; or

 

 

   

C.

If NGMI uses the Services for any unlawful purpose or in any unlawful manner.

 

8.5 Should NGMI be required to retain an alternate Information Technology
Service provider as a result of termination, AHI shall be entitled to receive
continued payment equal to monthly Service Fee as specified in Article 3 above
until the alternate Technology Service provider has provided written notice that
the move from AHI to the alternate Technology Service provider has been
finalized.

 

ARTICLE NINE – OTHER TERMINATION OF THIS AGREEMENT.

 

9.1  Either Party may terminate this Agreement without any financial penalty if:

 

 

A.

The other Party becomes insolvent or makes a general assignment for the benefit
of its creditors; a petition in bankruptcy is filed against the other Party; if
the other Party is adjudged bankrupt or insolvent; or

 

 

   

B.

A receiver or other custodian of the other Party is appointed by instrument or
by a court of competent jurisdiction; if any proceeding for a compromise with
the other Party’s creditors should be instituted by or against the other party
which is not satisfied, lifted, vacated, or dismissed within thirty (30) days;
or, if the assets of the other party are sold or levied by any order of any
court, administrative body, tribunal or similar authority.

 

 

   

 

In the event this Agreement is terminated as a result of sub-sections 9.1 A or
B:

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
4


--------------------------------------------------------------------------------




 

9.2 Neither Party shall make any further use of all or any part of the
Confidential Information as set forth in Article 12 below, of the other Party.
NGMI shall make no further use of all or any part of the Services, unless AHI in
its sole discretion agrees in writing to the extension.

 

9.3 Each Party shall cease any public statement or representation that it is in
any way involved with the other Party and shall prohibit use of any trademark,
service mark, or trade name of such other party, except as the latter may
otherwise authorize in writing.

 

9.4 The provisions of this Agreement concerning Confidential Information,
Limitation of Liability and Indemnification shall survive the termination of
this Agreement, and termination shall not relieve either Party of the obligation
to pay any amount due, or thereafter coming due.

 

ARTICLE TEN – LIMITATION OF LIABILITY.

 

10.1 Without limiting the generality of the foregoing, AHI shall not be liable
for:

 

 

A.

Defamation or copyright or trademark infringement or any violation of any third
party rights and responsibilities that may arise from the use of the Services or
material transmitted or received via AHI’s system;

 

 

   

B.

Infringement of patents arising from combining and/or using NGMI’s equipment
with the Services of AHI; and

 

 

   

C.

Any act or omissions of any connecting carrier, underlying carrier, local
exchange telephone company, internet ISP, local access provider, or acts or
omissions of any other providers connections, facilities ( including but not
limited to equipment), or any other services which are used by AHI or NGMI under
this Agreement;

 

 

   

D.

Capacity shortages in connectivity not directly caused by AHI;

 

 

   

E.

Any unauthorized uses of Services and/or devices by employees or associates of
NGMI or any of its permitted users who are authorized users of the Services;

 

 

   

F.

Service interruptions, errors, delays or defects in transmission or failure to
transmit caused by power fluctuations or power failure at NGMI or at any of its
users; or

 

 

   

G.

Service interruptions, errors, delays or defects in transmission or failure to
transmit caused by any connecting carrier, underlying carrier, local exchange
telephone company, internet ISP or local access provider in performance of
regular maintenance being conducted with prior written notification to NGMI.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
5


--------------------------------------------------------------------------------




  

10.2 Insurance Coverage: AHI shall maintain during the term of the contract
general liability insurance of not less than $1,000,000 per single occurrence
and not less than $3,000,000 in annual coverage.

 

10.3 AHI shall not be liable for any loss, costs incurred, claim or damage,
including but not limited to, exemplary, punitive, consequential, indirect or
special damages, lost savings, lost profits, damages from harm to business,
anticipated revenue or lost revenue or the loss of any data/information,
suffered or incurred by NGMI or any third party, including but not limited to
NGMI's employees, associates or permitted users, and arising out of any
inaccuracies, errors, or omissions in the information provided by NGMI contained
in the Services whether or not AHI has been advised of the possibilities of such
damages.

 

10.4 AHI shall not be liable for any damages arising out of or relating to:
facilities, equipment, software, applications, services or content provided by
NGMI, its permitted users and/or any third Parties directed by NGMI to this
Agreement, unauthorized access to or theft, alteration, deletion, loss or
destruction of NGMI’s permitted user’s or any third Parties applications,
content, data, programs, information, network or systems by any means, including
without limitation viruses; or any act or omission or failure of NGMI or
permitted users or failure of any permitted users equipment or connections
provided by NGMI, its permitted users or third Parties directed by NGMI.

 

10.5 Except for the obligation to make payments for amounts due, neither party
shall be liable to the other nor deemed in default under this Agreement if and
to the extent that such party's performance of this Agreement is delayed or
prevented due to a Force Majeure event. The term “Force Majeure” for the
purposes of this Agreement is defined as an unforeseeable occurrence and occurs
without its fault or negligence, including acts of God, fire, explosion,
vandalism, cable cut, flood, storm, or other similar catastrophe; failure of the
internet not related to CANACARD’s inactions, any law, order, regulation,
direction, action or request of any governmental entity or court or civil or
military authority having jurisdiction over either of the Parties, national
emergencies, insurrections, riots, wars, strikes, lock-outs, or work stoppages.

 

ARTICLE ELEVEN – WARRANTIES & DISCLAIMERS.

 

11.1 Unless otherwise specified herein, AHI makes no warranties to NGMI or any
other person or entity, whether implied, expressed or statutory, as to the
description, quality, merchantability, completeness or fitness for any
particular purpose of any Services provided hereunder or described herein, or as
to any other matter, all of which warranties are hereby excluded and disclaimed.

 

ARTICLE TWELVE – CONFIDENTIALITY.

 

12.1 Both Parties acknowledge that each will obtain or gain access to non-public
information that is strictly confidential and proprietary including but not
limited to the technical, marketing, product, trading data, pricing strategies
and business affairs of the other party ("Confidential Information" ), and each
party agrees that it shall not permit the disclosure of any Confidential
Information disclosed in connection with this Agreement to any person (other
than an employee, shareholder, director, subcontractor or agent of the other
party who must have such information for the performance of such Party's
obligations hereunder), unless such duplication, use or disclosure is
specifically authorized by the disclosing Party in writing. Confidential
Information includes but is not limited to: (a) information belonging to either
Party, or to either Party's suppliers, contractors, and other third Parties
doing business with such Party; (b) the terms and conditions of this Agreement;
and (c) the intellectual property of either party. Each Party shall protect the
confidentiality of the other party's Confidential Information with the same
degree of care it exercises to protect its own Confidential Information, but no
less than a reasonable degree of care.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
6


--------------------------------------------------------------------------------




  

12.2 NGMI further agrees to sign a Mutual Non-Disclosure Agreement in relation
to Confidential Information disclosed here forth as a result of this Agreement.

 

12.3 Confidential Information shall not include any information that: (a) is in
the public domain without breach of an obligation of confidentiality; (b) the
recipient already possesses without obligation of confidentiality; (c) the
recipient develops independently; (d) the recipient rightfully received from a
third party without any obligation of confidentiality; or (e) is required to be
disclosed pursuant to applicable law, regulation, judicial order, or other
governmental authority.

 

ARTICLE THIRTEEN – GENERAL TERMS & PROVISIONS.

 

13.1 Indemnification. Each Party herby agrees to indemnify and hold harmless the
other Party (“the Indemnified Party”) and its directors, officers, employees,
agents, representatives, affiliates and associates, from and against any and all
liabilities, loses, damage - known or unknown, cost and expense for any claim,
suit or cause of action brought or sought against the Indemnified Party, arising
to or from any part of this Agreement.

 

13.2 Relationship of Parties. Both Parties shall be deemed to have the status of
an independent contractor, and nothing in this Agreement shall be deemed to
place the Parties in the relationship of principal-agent, partners or joint
ventures.

 

13.3 Governing Law. This Agreement shall be governed and construed in accordance
with the laws in the Province of Ontario and the Federal laws of Canada that
apply therein.

 

13.4 Severability. If any part of this Agreement is held out to be invalid, void
or unenforceable for any reason such invalidity will affect only the portion of
this Agreement which is invalid, and the remainder of the Agreement shall have
the same force and effect and shall in no way be affected, impaired or
invalidated.

 

13.5 Assignment. Neither Party hereto may assign or transfer any rights or
obligations under this Agreement without the prior written consent of the other
Party, except that each Party shall have the right to assign this Agreement,
without consent, to an entity which acquires all or substantially all of the
assets of such Party.

 

13.6 Injunctive Relief. The Parties recognize that a remedy at law for a breach
of the provisions of this Agreement relating to Confidential Information and/or
use of either Party's trademark, copyright, and other intellectual property
rights will not be adequate for AHI’s or NGMI’s protection; and accordingly each
Party shall have the right to obtain, in addition to any other relief and
remedies available to it, injunctive relief to enforce the provisions of this
Agreement.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
7


--------------------------------------------------------------------------------




  

13.7 Survival. The provisions of this Agreement concerning Confidential
Information, Limitation of Liability and Indemnification shall survive the
termination of this Agreement.

 

13.8 Entire Agreement. This Agreement, including the Appendices attached to this
Agreement, and the Mutual Non-Disclosure Agreement states the entire
understanding and agreements between the Parties on this subject and supersedes
all prior negotiations, understandings and agreements between the Parties
concerning the subject matter. No provision of this Agreement shall be deemed
waived, amended or modified by either Party unless such a waiver, amendment or
modification is in writing, dated and signed by both Parties hereto.
Modification may not occur through performance.

 

13.9 Electronic Signatures. Electronic signatures, in counterparts, to this
Agreement shall be considered a complete Agreement with original signatures.

 

13.10 Notices. All Notices under this Agreement should be made in writing,
forwarded, and addressed to:

 

Alternative Health, Inc.

56 Temperance Street, Suite 300

Toronto, Ontario

M5H 3V5

Attention: Lance McIntosh, CFO

 

E: lmcintosh@alternatehealth.ca

D: 416-607-5757, ext.201

 

New Global Medical, Inc.

109 East 17th Street, Suite 4217

Cheyenne, Wyoming 82001

Attention: Perry West, Chairman & CEO

 

E: email: perry.west@newglobalenergy.net

With a copy to: hmann@dcnetcast.com

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its duly authorized representatives.

 

Date: MAY 3, 2015

 

Date: MAY 4, 2015

 

 

 

 

 

ALTERNATIVE HEALTH, INC.

 

NEW GLOBAL MEDICAL, INC.

 

 

 

 

 

 

 

 

 

/S/ HOWARD MANN

 

/S/ PERRY DOUGLAS WEST

 

HOWARD MANN, CEO

 

PERRY DOUGLAS WEST, CEO

 

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
8


--------------------------------------------------------------------------------




 

APPENDIX 1

 

AHI agrees to provide NGMI with the following Services, as an independent
contractor, on an on-going basis for the term of the Agreement:

 

Helpdesk Services

 

AHI will provide helpdesk support and will be responsible for performing problem
determination for the complete Medical cannabis platform, including the
functioning of the platform on the authorized user’s hardware.

 

A helpdesk number and email will be designated for AHI’s helpdesk services that
will be manned 24 hours per day, 7 days per week, year round.

 

Desktops, Laptops, Printers and Cameras

 

Any desktops/laptops/printers/cameras supplied to NGMI or any of its authorized
users will be supplied at reasonable prices by AHI will be configured to
accommodate the AHI server/network architecture. AHI will also ensure that the
authorized user’s own hardware is configured to accommodate the AHI
server/network architecture.

 

Internet Access

 

NGMI or any of its authorized users will provide Internet access and a backup
local internet link.

 

Monitoring Services

 

AHI shall monitor NGMI’s or any of its authorized user’s infrastructure and
shall implement preventative measures to ensure optimum functionality and a high
degree of availability of the AHI systems.

 

DRP/BCP

 

AHI shall continue to provide the services identified in this Agreement in the
event NGMI or any of its authorized users is in a Disaster Recovery Mode.

 

Hardware

 

The technical support team will respond remotely to all service calls within
three (3) hours. Connectivity of existing systems; including cabling, routers,
hubs and network settings on each computer will be the responsibility of NGMI or
its authorized users.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 
9


--------------------------------------------------------------------------------




  

Software

 

The technical support team will respond remotely to all service calls within
three (3) hours.

 

AHI will not guarantee the recovery of any lost data if the data has not been
previously stored on AHI’s file servers, storage servers or network.

 

Software maintenance will normally be done with the scheduled routine
inspection.

 

Termination Fee

 

In the event that NGMI terminates this Agreement, there will be a fee of $250.00
per hour to complete tasks that are related to the transition or termination of
the Services to another services provider for NGMI or any of its authorized
users.

 

Transfer of Data upon Termination

 

Upon termination, AHI will make all reasonable attempts to provide NGMI with its
data in a usable format. These attempts shall be made within a reasonable amount
of time. This transfer of data shall be at the sole cost and expense of NGMI.

 

Additional Assumptions

 

AHI reserves the right to engage an authorized partner and/or qualified
subcontractors to fulfill this scope of work without NGMI’s input or approval.

 

AHI shall not be responsible for delays, inefficiencies or non-delivery of
Services caused by technology and data vendors or any other third party vendor.

 

NGMI will provide office space and office equipment for AHI staff to work within
its premises should it be required (computers, phones, copying machine, fax
machines, desk, chairs, paper supplies, etc.).

 

AHI will use its own ticketing system for logging inquiries, issues, problems,
concerns related to the Services.

 

A reasonable amount of time will be provided to address any technical issue, and
may vary depending on the nature of the issue and/or the solution.

 

AHI is not and will not be liable in the event of any lost data unless the data
has previously been stored on AHI’s file servers, storage servers or network.

 

AHI will not be liable for loss of equipment within NGMI’s premises or any of
its authorized users’ premises.

 

AHI will maintain and administer its own IT equipment inventory.

 

NGMI will designate representative(s) who will be the focal point for all AHI
communications relative to this Agreement and will have the authority to act on
behalf of the NGMI regarding this Agreement.

 

 

SERVICE AGREEMENT | ALTERNATIVE HEALTH, INC. and  NEW GLOBAL MEDICAL, INC.

 

10

--------------------------------------------------------------------------------





